BELCHER, Commissioner.
Appellant was charged by complaint and information with the unlawful possession of intoxicating liquor for the purpose of sale in a dry area with a prior conviction for a like offense alleged for enhancement of penalty. Upon a plea of guilty before the court, a jury being waived, she was convicted, and her punishment was assessed at a fine of $300.
The complaint and information appear regular. The record is before us without a statement of facts or bills of exception.
It is noted that the information charges appellant with the unlawful possession of intoxicating liquor for the purpose of sale in a dry area, to which appellant pleaded guilty. The judgment, however, finds appellant guilty of unlawfully transporting intoxicating liquor and of a previous conviction for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area. The judgment is reformed so as to conform with the information and the plea of guilty thereto.
As reformed, the judgment of the trial court is affirmed.
Opinion approved by the court.